DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “running a first machine learning model with the images as input to identify resources in the catchment areas; running a second machine learning model with the identified resources to predict pollen and nectar concentration in the catchment areas; running a third machine learning model with at least the predicted pollen and nectar concentration to predict honey yield in each of the catchment areas; and determining placement of a swarm to at least one of the catchment areas.”, or any variation thereof as recited.
Closest prior art Funabashi USPN 2018/0271027 discloses an ecosystem object indicating an ecosystem constituent configuring an ecosystem of an agricultural field in which a plurality of types of vegetation are mixed up and a task object indicating a task performed with respect to the ecosystem constituent are acquired, and the ecosystem object is subjected to augmented reality (AR) display in a position in a predetermined background space, corresponding to a real position of the ecosystem constituent, and the task object is subjected to AR display in the background space. The present technology, for example, can be applied to a case or the like where information of assisting Synecoculture (registered trademark) is provided.
Further closest prior art Farah USPN 10402919 discloses estimating growth stage threshold values for a specific hybrid seed at a specific geo-location using historical growth stage data and observed growth stage data comprises using a server computer system, storing a historical crop growth model of one or more hybrid seeds measured from one or more fields over a particular period of time. The historical crop growth model includes growth stage threshold estimates for one or more hybrid seeds. The server computer system receives, via a network, one or more digital measurement values specifying one or more observed growth stage values for a particular hybrid seed at a particular field over a particular period of time. The server computer system transforms the growth stage thresholds into growth stage duration values for the historical crop data and the observed crop data. The server computer system then generates a posterior distribution of growth stage duration values for the particular hybrid seed using a multivariate distribution of growth stage duration value data, which is comprised of historical and observed growth stage data, a covariate matrix describing correlations between different growth stages, and an error matrix used to represent variations in the multivariate distribution. The server computer system estimates mean duration values and variance values for the different growth stages for the particular hybrid seed and then calculates estimated crop growth threshold values for the particular hybrid seed. The server computer system then sends the estimated crop growth threshold values to one or more external computer systems for the purposes of updating and programming crop management instructions.
However, none of the prior art of record disclose the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


December 29, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662